Action for the recovery of money deposited on wagers with the defendant by plaintiff’s assignor. Order denying defendant’s motion to dismiss the complaint on the ground that plaintiff’s assignor, because he was a felon, could not while in a State Prison make an assignment of the cause of action because of the disabilities imposed upon a felon by section 510 of the Penal Law, affirmed, with ten dollars costs and disbursements. Section 510 did not disable plaintiff’s assignor from making the assignment of the cause of action for the benefit of his victims, especially where he retained no beneficial interest in the cause of action. (Avery v. Everett, 110 N. Y. 317, 332, 333.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.